     Case 1:11-cv-00691-LAK-RWL Document 2628 Filed 04/30/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------x
                                                          :
CHEVRON CORPORATION,                                      :
                                                          :
                           Plaintiff,                     :
                                                          :
         v.                                                 Case No. 11 Civ. 0691 (LAK)
                                                          :
                                                          :
STEVEN DONZIGER, et al.,
                                                          :
                           Defendants.                    :
                                                          :
----------------------------------------------------------x

                    CHEVRON CORPORATION’S REPLY TO
             AARON MARR PAGE’S RESPONSE PURSUANT TO DKT. 2610
       Case 1:11-cv-00691-LAK-RWL Document 2628 Filed 04/30/21 Page 2 of 9

                                                  TABLE OF CONTENTS

                                                                                                                                     Page

I. PRELIMINARY STATEMENT ................................................................................................. 1

II. ARGUMENT ............................................................................................................................. 2

III. CONCLUSION ......................................................................................................................... 5




                                                                     i
      Case 1:11-cv-00691-LAK-RWL Document 2628 Filed 04/30/21 Page 3 of 9

                                           TABLE OF AUTHORITIES

                                                                                                                     Page(s)


Cases

Chevron Corp. v. Donziger,
   No. 18-855 (2d. Cir. March 4, 2021) .................................................................................1, 2, 3

Chevron Corp. v. Donziger,
   384 F. Supp. 3d 465, 485 (S.D.N.Y. 2019)................................................................................4




                                                              ii
     Case 1:11-cv-00691-LAK-RWL Document 2628 Filed 04/30/21 Page 4 of 9




                                I. PRELIMINARY STATEMENT

        Despite spending pages re-arguing points he lost previously—contrary to this Court’s ex-

press instructions (Dkt. 2610 at 1)—Aaron Marr Page all but ignores the decisive impact of the

Default Judgment on the contempt proceedings before this Court. In fact, Page barely mentions

it—and then only to dismiss it without analysis. But, as the Second Circuit observed, the Default

Judgment removed any possible ambiguity the Stay Order might have injected into the unambig-

uously clear terms of the original RICO injunction. By preventing the LAPs and their allies from

raising funds by selling any interests in the Ecuadorian judgment, any ambiguity “most emphati-

cally no longer exists,” and following entry of the Default Judgment “[i]t can no longer be argued

that Donziger is entitled to profit from the sale of [‘his clients’] interests in the Ecuadorian Judg-

ment.” Chevron Corp. v. Donziger, No. 18-855 (2d. Cir. March 4, 2021) (“Op.”) at 49–50 n.12.

And the Default Judgment created a constructive trust with respect to “all property . . . that the

Defaulted Defendants have received, or hereafter may receive, . . . or to which the Defaulted De-

fendants now have, or hereafter obtain, any right title or interest, . . . that is traceable to the [Ecua-

dorian] Judgment.” Dkt. 1985 ¶ 1 (emphasis added). As previously found by this Court, Page

received, held, and transferred to Donziger funds traceable to the Ecuadorian judgment after entry

of the Default Judgment—$50,000 of which then flowed back into his own pocket—and, until last

week, failed to transfer his 0.25% interest in that judgment to Chevron. Far from excusing Page’s

misconduct, both the language and the logic of the Second Circuit’s opinion confirm that these

acts violated Paragraph 1 of the Default Judgment, for which this Court has already properly held

Page in contempt of court.

        Accordingly, as set forth herein and in Chevron’s Supplemental brief (Dkt. 2620), this

Court’s Report & Recommendation (“R&R”), should be reaffirmed in relevant part.
      Case 1:11-cv-00691-LAK-RWL Document 2628 Filed 04/30/21 Page 5 of 9




                                         II. ARGUMENT

        As Chevron noted in its Supplemental Brief, the Second Circuit’s opinion left most of the

findings in the R&R undisturbed.1

        1. The $342,045.16 Transfer. Page claims that the Second Circuit decision “eliminates

the foundation of the court’s conclusion that it was contemptuous” for Page to fail to turn over

$342,045.16 in funds to Chevron and instead transfer them to Donziger. Dkt. 2621 (“Br.”) at 1.

According to Page, “[t]he Second Circuit held that Mr. Donziger could not be held in contempt for

failing to so transfer FDA funds that he received and kept as personal payment,” and that “for the

same reasons” Page “cannot be held in contempt for a non-transfer of precisely the same funds

and types of funds, either under the RICO Injunction or the identical operative language of the

Default Judgment.” Id. at 1. But the Second Circuit decision is grounded on the RICO Judgment

and, as Page acknowledges, makes no findings as to the Default Judgment. Id. at 2 n. 2. In fact,

the Second Circuit expressly “[took] no position” as to whether the Default Judgment prevented

the conduct at issue. Op. at 52 n. 14. As a result, the Second Circuit’s opinion had no effect on

this Court’s finding that “Page’s acts with respect to the $342,045.16 violated Paragraph 1 of the

Default Judgment,” R&R at 26. Page ignores that critical distinction.



 1
     In fact, the only contempt finding even arguably affected by the Second Circuit’s opinion is
     the $102,000 personal debt that Page helped Donziger extinguish. As this Court previously
     found, the evidence is clear that Page drafted the instrument in question and “knew how the
     funds (i.e., $102,000 of debt) provided in exchange for the interest were to be used.” R&R at
     24. Because this transaction served only to benefit Donziger personally, not “to assist his
     clients in raising funds to continue their litigation efforts” (Op. at 30), and was not a monthly
     retainer, this Court’s finding that Page “helped Donziger personally profit in the amount of
     $102,000 traceable to the Ecuador Judgment in violation of Paragraphs 1 and 5 of the RICO
     Judgment” (R&R at 24) is consistent with the Second Circuit’s opinion. Nonetheless, in order
     to streamline the current proceedings, Chevron’s April 21, 2021 Further Briefing did not seek
     contempt sanctions for Page’s role in helping Donziger extinguish the $102,000 personal debt.
     See Dkt. 2620.


                                                  2
     Case 1:11-cv-00691-LAK-RWL Document 2628 Filed 04/30/21 Page 6 of 9




       Page violated Paragraph 1 of the Default Judgment by transferring the $342,045.16 to

Donziger after the entry of the Default Judgment, and that contempt cannot be excused based on

the reasoning of the Second Circuit’s opinion, which made clear that any ambiguity that the Stay

Order may have created regarding the scope of the RICO Judgment was extinguished once the

Default Judgment issued. See Op. at 49 n.12. Page ignores that reasoning, and instead simply

asserts in conclusory fashion that the Second Circuit’s analysis regarding the RICO Judgment

should apply equally to the Default Judgment. But entry of the Default Judgment was a critical

event, as its entry undermined any excuse that it was permissible for Donziger to keep funds raised

by selling the interests of those defendants who had defaulted, such as the FDA.

       Page has claimed that the $342,045.16 that he received and then transferred to Donziger

were FDA funds raised by selling interests in the Ecuadorian judgment. Dkt. 2317-7 at 293:22–

25. That assertion does not absolve him of his obligation to abide by the Default Judgment. Under

the plain language of the Default Judgment, Page—as an agent for the FDA—was required to turn

those funds over to Chevron because they were “traceable to the [Ecuador] Judgment.” Dkt. 1985

¶ 1. It also stands to reason that, if Page and Donziger understood the language from the RICO

Judgment to enjoin sales of Donziger’s interests when the injunction applied to Donziger—which

appears to be the only reason why Page was involved in this transaction at all—then they must

also have understood the identical language in the Default Judgment to enjoin sales of all other

interests in the Ecuadorian judgment once the injunction applied to all the defaulted defendants.

And the plain and unambiguous language of Paragraph 1 of the Default Judgment confirms that

Paragraph 1 of the Default Judgment applied to funds already raised. The constructive trust was

imposed “on all property . . . that Defaulted Defendants have received . . . or to which Defaulted

Defendants now have . . . any right, title or interest, directly or indirectly, that is traceable to the




                                                   3
     Case 1:11-cv-00691-LAK-RWL Document 2628 Filed 04/30/21 Page 7 of 9




[Ecuador] Judgment.” Dkt. 1985 ¶ 1 (emphases added). Thus, Paragraph 1 applied to funds raised

even before the Default Judgment issued and certainly applied to the $342,045.16 that Page re-

ceived and then transferred to Donziger after the Default Judgment’s entry.

       2. The $50,000 Kickback. Page does not address the impact of the Second Circuit’s opin-

ion on the $50,000 kickback that he received. That is because there is none.

       Instead of addressing the Second Circuit’s opinion, on this issue Page asserts that the kick-

back is distinguishable from how Donziger profited from the Ecuadorian judgment because it was

payment for invoiced legal services as opposed to payments transferred “without any invoices or

accounting.” Br. at 2 n.1. Page offers no justification as to why “invoices or accounting” are

relevant to the application of the Default Judgment’s constructive trust (they are not), which ap-

plied to “all property” traceable to the Ecuadorian judgment. Dkt. 1985 ¶ 1.

       In any event, the invoice to which Page refers—issued shortly before the $50,000 transfer

to him—appears to be little more than a ruse designed to disguise the kickback as a payment for

legal fees. See Dkt. 2317-105 at 3. The invoice was issued to Donziger in his personal capacity

on April 17, 2018—just three weeks before Page transferred the $342,045.16 to Donziger and then

received $50,000 back. The invoice refers to the $50,000 as a “retainer for professional services,”

but the circumstances surrounding its issuance all point to this payment being something else en-

tirely. During the more than a decade that he had worked for Donziger, Page had never before

been paid a retainer this large, and Page’s principal role in the circuitous transactions was to cajole

and threaten the lawyer for Katie Sullivan, the holder of the funds, into turning over the money

despite the express terms of the RICO Judgment. Chevron Corp. v. Donziger, 384 F. Supp. 3d

465, 485 (S.D.N.Y. 2019), aff’d in part, vacated and remanded in part on other grounds by Chev-

ron Corp. v. Donziger, 990 F.3d 191 (2d Cir. 2021) (citing Sullivan Decl. (Dkt. 2116) ¶¶ 56–59 &




                                                  4
     Case 1:11-cv-00691-LAK-RWL Document 2628 Filed 04/30/21 Page 8 of 9




Ex. 39). Further, at the time the $50,000 invoice was issued, Page was already claiming entitlement

to a $7,500 monthly retainer (Dkt. 2317-105 at 2), notwithstanding that his written retainer agree-

ments entitled him only to $5,000 per month. Dkts. 2453-2, 2453-3. And his own records show

that Page was paid up on his outstanding invoices at the time the $50,000 invoice was issued. Dkt.

2317-105 (Forum Nobis statement showing account balance of “$0.00”). Page’s statement that

the $50,000 was payment for “invoiced legal services” (Br. at 2 n. 1) is thus demonstrably false.

       3. The 0.25% Interest. This Court also held Page in contempt for failing to transfer his

0.25% interest in the Ecuadorian judgment to Chevron pursuant to Paragraph 1 of the RICO Judg-

ment and Paragraph 1 of the Default Judgment. Page tries to blame Chevron for his continued

flouting of the Default Judgment, claiming that Chevron “never . . . provided a form it would con-

sider sufficient to execute a ‘transfer.’” Br. at 4. But this is false, since Chevron filed a Transfer

and Assignment form with this Court more than eighteen months ago. Dkt. 2317-113; see also

Declaration of Anne Champion and Exhibit A attached thereto. In any event, this issue is now

moot, as Page on April 22, 2021 finally agreed to make the transfer (Champion Decl., Ex. A.) and

has provided Chevron with a signed and notarized form effecting the same.

                                       III. CONCLUSION

       For the reasons set forth herein and in Chevron’s Supplemental Brief (Dkt. 2620), the Court

should reaffirm its findings and recommended sanctions that Page violated Paragraph 1 of the

Default Judgment with respect to the $342,045.16 transfer (including its associated $50,000 kick-

back), and until last week by failing to turn over his interest in the Ecuadorian judgment.

Dated: April 30, 2021                                 Respectfully submitted,


                                                      /s/ Randy M. Mastro___________
                                                      Randy M. Mastro
                                                      Andrea E. Neuman
                                                      Anne Champion


                                                  5
    Case 1:11-cv-00691-LAK-RWL Document 2628 Filed 04/30/21 Page 9 of 9




                                         Gibson, Dunn & Crutcher LLP
                                         200 Park Avenue
                                         New York, NY 10166
                                         Telephone: 212.351.4000
                                         Facsimile: 212.351.4035

                                         William E. Thomson
                                         333 South Grand Avenue
                                         Los Angeles, California 90071
                                         Telephone: 213.229.7000
                                         Facsimile: 213.229.7520
                                         Email: WThomson@gibsondunn.com

                                         Stern, Kilcullen & Rufolo LLC
                                         Herbert J. Stern
                                         Joel M. Silverstein
                                         325 Columbia Tpke, Ste 110
                                         P.O. Box 992
                                         Florham Park, New Jersey 07932-0992
                                         Telephone: 973.535.1900
                                         Facsimile: 973.535.9664
                                         Email: hstern@sgklaw.com
                                         Email: jsilverstein@sgklaw.com

                                         Attorneys for Chevron Corporation



\




                                     6
